            Case 20-19836-AJC           Doc 65   Filed 02/18/21   Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                www.flsb.uscourts.gov

In re:
                                                     Case No.: 20-19836-AJC
                                                     Chapter 13
         Marco T Barrios
         Maria Barrios

                    Debtor(s)       /

    OBJECTION TO CLAIM ON SHORTENED NOTICE AND MOTION FOR
                   ATTORNEY’S FEES AND COSTS

          IMPORTANT NOTICE TO CREDITOR: THIS IS AN OBJECTION
                            TO YOUR CLAIM

        This objection seeks either to disallow or reduce the amount or change the
priority status of the claim filed by you or on your behalf. Please read this objection
carefully to identify which claim is objected to and what disposition of your claim is
recommended. Upon the filing of this objection an expedited hearing on this objection
will be scheduled on the date already scheduled for the confirmation hearing in
accordance with Local Rule 3007-1(B)(2).

        Pursuant to Bankruptcy Rule 3007 and Local Rule 3007-1(B)(2), the
[trustee][debtor] objects to the following claim filed in this case:

Claim                                                       Amount of
No.              Name of Claimant                           Claim

1                Cavalry SPV I, LLC /                       $4,689.15
                 As assignee of Bank of America /
                 FIA Card Services, N.A.

Basis for Objection and Recommended Disposition

On or about September 14, 2020, Creditor filed a general unsecured proof of claim in the
amount of $4,689.15 for a Credit Card account ending in 6691. The proof of claim omits
the last transaction and last payment dates; however, it lists that the account was charged
off on July 31, 2009. The Debtors do not recognize this claim and this claim is barred by
the statute of limitations. The Debtors request this claim be stricken and disallowed.

Upon reviewing the claim, the undersigned sent an email on February 4, 2021 to the address
listed on the proof of claim (Attached as Exhibit “A”). The email stated to withdraw the
above-mentioned proof of claim by February 11, 2021; otherwise, the undersigned would
have to be forced to file this instant Objection and seek attorney’s fees and costs for not
complying with the email. As of the date of the filing of this Objection, the Creditor has
not withdrawn or even responded to said email. Therefore, the undersigned requests
reasonable attorney’s fees and costs for having to prosecute this Objection when a simple


LF-70 (rev. 12/01/09)
            Case 20-19836-AJC         Doc 65     Filed 02/18/21     Page 2 of 3



withdrawal of claim could have been filed by the Creditor.
Claim                                                      Amount of
No.           Name of Claimant                             Claim

2                Cavalry SPV I, LLC /                         $5,604.97
                 As assignee of Bank of America /
                 FIA Card Services, N.A.

Basis for Objection and Recommended Disposition

On or about September 14, 2020, Creditor filed a general unsecured proof of claim in the
amount of $5,604.97 for a Credit Card account ending in 7770. The proof of claim omits
the last transaction and last payment dates; however, it lists that the account was charged
off on July 31, 2009. The Debtors do not recognize this claim and this claim is barred by
the statute of limitations. The Debtors request this claim be stricken and disallowed.

Upon reviewing the claim, the undersigned sent an email on February 4, 2021 to the address
listed on the proof of claim (Attached as Exhibit “A”). The email stated to withdraw the
above-mentioned proof of claim by February 11, 2021; otherwise, the undersigned would
have to be forced to file this instant Objection and seek attorney’s fees and costs for not
complying with the email. As of the date of the filing of this Objection, the Creditor has
not withdrawn or even responded to said email. Therefore, the undersigned requests
reasonable attorney’s fees and costs for having to prosecute this Objection when a simple
withdrawal of claim could have been filed by the Creditor.

Claim                                                         Amount of
No.              Name of Claimant                             Claim

21               Cavalry SPV I, LLC /                         $3,812.93
                 As assignee of Bank of America /
                 FIA Card Services, N.A.

Basis for Objection and Recommended Disposition

On or about November 13, 2020, Creditor filed a general unsecured proof of claim in the
amount of $3,812.93 for a Credit Card account ending in 1290. The proof of claim states
that the last transaction and the last payment dates were on January 26, 2009 and that the
account was charged off on August 31, 2009. The Debtors do not recognize this claim and
this claim is barred by the statute of limitations. The Debtors request this claim be stricken
and disallowed.

Upon reviewing the claim, the undersigned sent an email on February 4, 2021 to the address
listed on the proof of claim (Attached as Exhibit “A”). The email stated to withdraw the
above-mentioned proof of claim by February 11, 2021; otherwise, the undersigned would
have to be forced to file this instant Objection and seek attorney’s fees and costs for not
complying with the email. As of the date of the filing of this Objection, the Creditor has
not withdrawn or even responded to said email. Therefore, the undersigned requests
reasonable attorney’s fees and costs for having to prosecute this Objection when a simple
withdrawal of claim could have been filed by the Creditor.

The undersigned acknowledges that this objection and the notice of hearing for this
objection will be served on the claimant and the debtor at least 14 days prior to the


LF-70 (rev. 12/01/09)
            Case 20-19836-AJC       Doc 65     Filed 02/18/21    Page 3 of 3



confirmation hearing date and that a certificate of service conforming to Local Rule 2002-
1(F) must be filed with the court when the objection and notice of hearing are served.

Wherefore, the Debtors request an Order sustaining this instant Objection in disallowing
the claims and granting the request for Creditor to pay within fourteen (14) days the
undersigned its reasonable attorney’s fees and costs expended in prosecuting this
Objection.

DATED: February 18, 2021                            Respectfully Submitted:
                                                    Robert Sanchez, P.A.
                                                    355 West 49th Street
                                                    Hialeah, FL 33012
                                                    Fl. Bar No. 0442161
                                                    Telephone: (305) 687-8008
                                                    E-Mail: court@bankruptcyclinic.com




LF-70 (rev. 12/01/09)
